


110 HR 5921 IH: High Skilled Per Country Level

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5921
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Ms. Zoe Lofgren of
			 California (for herself and Mr.
			 Goodlatte) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate
		  the per country level for employment-based immigrants and to end the spill-over
		  of unused immigrant visa numbers between employment-based and family-sponsored
		  categories.
	
	
		1.Short titleThis Act may be cited as the
			 High Skilled Per Country Level
			 Elimination Act.
		2.Elimination of
			 per country level for employment-based immigrantsSection 202(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)) is amended—
			(1)in paragraph
			 (2)—
				(A)by striking
			 , (4), and (5) and inserting and (4); and
				(B)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
				(C)by striking
			 7 percent (in the case of a single foreign state) or 2 percent
			 and inserting 10 percent (in the case of a single foreign state) or 5
			 percent; and
				(D)by striking
			 such subsections and inserting such section; and
				(2)by striking
			 paragraph (5).
			3.Worldwide levels
			 of employment-based and family-sponsored immigrants
			(a)Worldwide level
			 of employment-based immigrantsSection 201(d) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:
				
					(d)Worldwide level
				of employment-based immigrants
						(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
							(A)140,000;
				and
							(B)the number
				computed under paragraph (2).
							(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
							(A)the worldwide
				level established under paragraph (1) for the previous fiscal year; and
							(B)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				the previous fiscal
				year.
							.
			(b)Worldwide level
			 of family-sponsored immigrantsSection 201(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(c)) is amended to read as follows:
				
					(c)Worldwide level
				of family-sponsored immigrants
						(1)In
				general
							(A)Base
				levelSubject to subparagraph (B), the worldwide level of
				family-sponsored immigrants under this subsection for a fiscal year is equal
				to—
								(i)480,000 minus the
				number computed under paragraph (2); plus
								(ii)the number
				computed under paragraph (3).
								(B)MinimumIn
				no case shall the number computed under subparagraph (A) be less than
				226,000.
							(2)Number of
				certain aliens not subject to direct numerical limitationsThe
				number computed under this paragraph for a fiscal year is the number of aliens
				described in subparagraph (A) or (B) of subsection (b)(2) who were issued
				immigrant visas, or who otherwise acquired the status of an alien lawfully
				admitted to the United States for permanent residence, in the previous fiscal
				year.
						(3)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
							(A)the worldwide level established under
				paragraph (1) for the previous fiscal year; and
							(B)the number of
				visas actually issued under section 203(a), subject to this subsection, during
				the previous fiscal
				year.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first fiscal year that
			 begins after the date of the enactment of this Act.
			
